     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 1 of 12


 1   CLAUDIA M. QUINTANA
 2
     City Attorney, SBN 178613
     BY: TIMOTHY R. SMYTH
 3   Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, P.O. Box 3068
 5
     Vallejo, CA 94590
     Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
 7

 8   Attorneys for Defendants, CITY OF VALLEJO,
     ROBERT HERNDON, JAMES MELVILLE, and JOSEPH COELHO
 9

10
                                     UNITED STATES DISTRICT COURT
11
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12

13   JASON ANDERSON,                                          Case No. 2:17-cv-00137-JAM-DB
14                    Plaintiff,
15          vs.                                               EX PARTE APPLICATION FOR COURT
                                                              TO RECONSIDER ORDER VACATING
16   CITY OF VALLEJO, a municipal                             HEARING ON DEFENDANTS’ MSJ, OR
     corporation; ROBERT HERNDON,                             ALTERNATIVELY FOR ORDER
17
     individually and in his capacity as a Police             MODIFYING SCHEDULING ORDER
18   Corporal for the Vallejo Police Department,              TO ALLOW RE-FILING OF
     individually and in his capacity as a Police             DEFENDANTS’ MSJ; MEMORANDUM
19   Corporal for the Vallejo Police Department;              OF POINTS & AUTHORITIES;
     JAMES MELVILLE, individually and in his                  DECLARATION OF TIMOTHY R.
20
     capacity as a Officer for the Vallejo Police             SMYTH
21   Department; JOSEPH COELHO, individually
     and in his capacity as a Officer for the Vallejo
22   Police Department; and DOES 1-50,
     inclusive, individually, jointly and severally,
23

24                   Defendants.
25

26           Defendants CITY OF VALLEJO, ROBERT HERNDON, JAMES MELVILLE, and
27   JOSEPH COELHO (“CITY” or “Defendants”) hereby move, ex parte, for relief from this
28   Court’s order of August 28, 2019, vacating Defendants’ Motion for Summary Judgment or,

     Case No. 2:17-cv-00137-JAM-DB                               EX PARTE APPLICATION; MEMORANDUM
                                                                 OF POINTS & AUTHORITIES; DECLARATION
                                                        -1-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 2 of 12


 1   alternatively Motion for Partial Summary Judgment. Prior to submitting this application, on
 2   August 29, 2019, counsel met and conferred and this application is a result of that meeting.
 3   (Smyth Decl., para. 16)
 4           Defendants bring this application seeking the court to reconsider its order of August 28,
 5   2019, pursuant to Local Rule 230(j), as failure to comply with the Standing Order was
 6   inadvertent and the facts stated herein demonstrate counsel complied with the spirit of the
 7   standing order by periodically meeting and conferring with Plaintiff during the pendency of this
 8   case. Furthermore, any efforts to meet and confer further according to this court’s standing order
 9   would not have resulted in any narrowing of the scope of issues raised by Defendants’ MSJ.
10           In the alternative, Defendants request this Court extend the deadline for filing their
11   Motion for Summary Judgment to cure any defects in filing of the motion pursuant to Rule 6(b).
12   Good cause exists because it is in the interests of justice, and would preserve judicial resources
13   for the Court to hear the substance of the Defendants’ motion, and the degree of prejudice
14   Defendants would suffer if they were not granted an opportunity to be heard prior to a trial
15   would be extreme. Whereas Plaintiff has already filed a written opposition, any prejudice
16   arguably suffered by Plaintiff would be negligible.         Further, this court previously granted
17   Plaintiff relief in extending the deadlines for expert disclosures and all discovery under similar
18   circumstances.
19           Defendants’ request for relief based upon this application, the accompanying
20   Memorandum of Points and Authorities in support thereof, the Declaration of Timothy R. Smyth
21   in support, and all records in the Court’s docket.
22

23   DATED: August 29, 2019                               Respectfully submitted,
24

25                                                               /s/ Timothy R. Smyth
                                                          TIMOTHY R. SMYTH
26                                                        Deputy City Attorney
27
                                                          Attorney for Defendants, CITY OF VALLEJO,
                                                          ROBERT HERNDON, JAMES MELVILLE,
28                                                        and JOSEPH COELHO


     Case No. 2:17-cv-00137-JAM-DB                              EX PARTE APPLICATION; MEMORANDUM
                                                                OF POINTS & AUTHORITIES; DECLARATION
                                                     -2-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 3 of 12


 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2       I. INTRODUCTION AND BACKGROUND
 3           On August 6, 2019, the Defendants filed and served a Motion for Summary Judgment, or
 4   alternatively Partial Summary Judgment (“MSJ”). (ECF No. 27). Plaintiff filed his opposition
 5   to this Motion on August 27, 2019. (ECF No. 29). This Court dismissed the motion and vacated
 6   the hearing on the Defendants’ MSJ on August 28, 2019, citing the Court’s Order regarding
 7   Filing Requirements, ECF No. 3-2, and noting that Defendants did not include a statement that
 8   this Motion was brought following a conference of counsel. (ECF No. 31). Prior to filing
 9   Defendants’ MSJ, counsel neglected to conduct the meeting required by the standing order as the
10   court’s order was not separately labeled in the City’s records, and was instead filed and labeled
11   as a singular order identified as “Order Requiring Joint Status Report” (ECF No. 3), and was
12   therefore not located by counsel prior to filing the MSJ. (Declaration of Timothy R. Smyth,
13   para. 2). Prior to filing, counsel reviewed the Court’s orders which were believed to be pertinent
14   to the filing of motions, including the Scheduling Order (ECF No. 13) and Local Rules of the
15   Court, and even visited the website of Judge Mendez to determine if there are any particular
16   standing orders posted as is oftentimes the case for judges in the Eastern District, however none
17   were posted which would impact the filing of the MSJ. (Smyth Decl., para. 3).
18           Defendants have made considerable other efforts to meet and confer on the issues in
19   various forms prior to the filing of its MSJ. This includes off-record discussions at depositions
20   back in December, 2018, and multiple telephone conversations in the months following these
21   depositions. On March 19, 2019, Defendants emailed Plaintiff memorializing one of these such
22   conversations regarding the evidence of the case. (Smyth Decl., para. 4; Ex. A to Smyth Decl.).
23   On April 8, 2019, Defendants emailed Plaintiff in a separate meet and confer attempt, seeking
24   dismissal of Officer Melville given the fact no evidence exists that he used any force on Plaintiff.
25   (Smyth Decl., para. 5; Ex. B to Smyth Decl.). A further meet and confer email was sent and
26   phone conversation was held on April 23, 2019, seeking a follow up on the prior discussions on
27   the evidence and claims in an attempt to narrow the matters down. (Smyth Decl., para. 6; Ex. C
28   to Smyth Decl.). Plaintiff did not provide substantive answers to these meet and confer requests,

     Case No. 2:17-cv-00137-JAM-DB                            EX PARTE APPLICATION; MEMORANDUM
                                                              OF POINTS & AUTHORITIES; DECLARATION
                                                     -3-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 4 of 12


 1   and Defendants were then forced to issue Requests for Admission and Special Interrogatories on
 2   or about April 17, 2019, to narrow the issues regarding liability and damages. (Smyth Decl.,
 3   para. 7).
 4             The second set of Special Interrogatories on Plaintiff requesting he supplement his prior
 5   responses to written discovery based upon the evidence exchanged in this case. Defendants were
 6   interested to confirm whether Plaintiff would affirm his asserted fact allegations in the
 7   Complaint and in his deposition, now that all fact witnesses were deposed and discovery was
 8   nearly complete. (Smyth Decl., para. 8). Plaintiff responded on June 12, 2019, stating “Plaintiff
 9   does not have any further information responsive to the request” - essentially affirming the
10   allegations in the Complaint and prior discovery responses. (Smyth Decl. para 9; Ex. D to Smyth
11   Decl.).
12             In addition, Defendants issued two Rule 68 offers for judgment on May 17, 2019 to
13   resolve this matter. (Smyth Decl., para. 10). On May 29, 2019, on the day the Rule 68 offers
14   were set to expire, upon receiving no response, counsel for Defendants called counsel for
15   Plaintiff to ensure they were received, and to meet and confer with Plaintiff’s counsel with
16   regard to Plaintiff’s position regarding the claims and the evidence in this case. Defendants
17   raised the arguments as asserted in its MSJ that Plaintiff’s allegations are not supported by the
18   physical evidence, to which Plaintiff’s counsel did not agree. (Smyth Decl., para. 11).
19             Pursuant to this Court’s orders regarding the Joint Mid-Litigation Statement and Cross-
20   Motions for Summary Judgment, Defendants emailed and left voice messages to counsel for
21   Plaintiff on July 3, 2019, inviting the parties to meet and confer on Joint Summary Judgment
22   Motions. (Smyth Decl., para. 12; Ex. E to Smyth Decl.). Upon conveying Defendants’ intention
23   to file an MSJ, Plaintiff did not communicate in writing or by telephone any desire to meet and
24   confer on Defendants’ intended motion. (Smyth Decl., para. 13).
25             Plaintiff has submitted his opposition to the Defendants’ MSJ. Plaintiff did not oppose
26   the MSJ on the basis a meet and confer was not conducted, and it is accurate to state that Plaintiff
27   would not concede the issues to be adjudicated by the MSJ given the history described above,
28   absent the Defendants’ filing of this MSJ. (Smyth Decl., para. 14). Defendants submit the only

     Case No. 2:17-cv-00137-JAM-DB                             EX PARTE APPLICATION; MEMORANDUM
                                                               OF POINTS & AUTHORITIES; DECLARATION
                                                      -4-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 5 of 12


 1   way to resolve the Plaintiff’s claims and the defenses asserted in the MSJ would be for the Court
 2   to rule upon it.
 3           After this Court’s order of August 28, 2019, Defendants emailed and left telephone
 4   messages to Plaintiff’s counsel to meet and confer on this ex parte application, as well as the
 5   MSJ to confirm whether they would be willing to resolve any outstanding issues pursuant to the
 6   Court’s standing order, including dismissal of any Defendants or any causes of action. (Smyth
 7   Decl., para. 15).   On August 29, 2019, Plaintiff refused to stipulate to any of the relief sought in
 8   this application, and refused to meet and confer on the substance of the MSJ, even though
 9   Defendants stated it would be filing this application and would include these statements in the
10   application if Plaintiff were to refuse. (Smyth Decl., para. 16). Plaintiff’s stated reason for
11   refusing to meet and confer according to the Court’s standing order was that the Defendants
12   should have done so before the MSJ was filed. (Smyth Decl., para. 17). Defendants have now
13   satisfied any attempts to meet and confer pursuant to this court’s standing orders for the MSJ,
14   and for this ex parte application prior to its filing.
15           No other extensions to the Court’s scheduling order have occurred to date which would
16   postpone the filing of dispositive motions. (Smyth Decl., para. 18).
17           Good cause exists to grant this application to reconsider the Order vacating the MSJ
18   hearing of September 10, or alternatively to grant Defendants application extending the deadline
19   to allow them to re-file this MSJ following the dispositive motion deadline set by this Court.
20   Any mistake made by Defendants in not completing a meet and confer prior to filing the MSJ
21   was the result of excusable neglect, and the facts cited in this application establish Defendants
22   made good faith efforts to meet and confer prior to filing Defendants’ MSJ, although not
23   specifically holding the meet and confer conference required by the standing order. Plaintiff
24   would also not suffer any prejudice by reinstating the hearing.
25           Alternatively, good cause exists to extend the MSJ filing deadlines for this matter such
26   that the Defendants’ MSJ can be re-filed and heard as the procedural mistakes were the result of
27   excusable neglect, and the prejudice to be suffered by Defendants would be severe whereas the
28   prejudice to Plaintiff would be negligible given he has already filed his opposition to the MSJ.

     Case No. 2:17-cv-00137-JAM-DB                             EX PARTE APPLICATION; MEMORANDUM
                                                               OF POINTS & AUTHORITIES; DECLARATION
                                                        -5-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 6 of 12


 1       II. LEGAL ARGUMENT
 2           A. Ex Parte Relief in this Matter is Warranted as there is Insufficient Time for a
 3
                Regularly Noticed Motion Seeking Relief.

 4           Ex parte relief is warranted upon “good cause” when the moving party shows: (1) it will
 5   be irreparably prejudiced if the underlying motion is heard according to regular noticed motion
 6   procedures, and (2) it is without fault in creating the crisis that requires ex parte relief, or (3) that
 7   the crisis occurred as a result of excusable neglect. Mission Power Eng'g Co. v. Continental Cas.
 8   Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995).
 9           Here, the Court vacated Defendants’ MSJ, which was set for hearing on September 10,
10   2019. If the Court were to reconsider its ruling as requested by this application, Defendants’
11   reply papers would be due on September 3, 2019. As such, there is no time for a regularly
12   noticed motion. Similarly, if the Court were to grant the application allowing Defendants to re-
13   file the MSJ, the hearing on the MSJ is likely to impact the schedule for trial which is currently
14   set for December 2, 2019, if it were heard on regular notice. As set forth in more detail herein in
15   the sections below, the mistakes causing the need for this relief were also the result of counsel’s
16   excusable neglect. Ex parte relief is therefore appropriate.
17           B. Good Cause Exists to Grant this Application as Defendants Have Periodically
                Met and Conferred on the Facts and Claims which are the Subject of
18              Defendants’ MSJ, and Not Including a Statement in the MSJ was the Result of
19              Excusable Neglect.

20           “[A] district court has the inherent power to reconsider and modify its interlocutory
21   orders prior to the entry of judgment…” Smith v. Massachusetts, 543 U.S. 462, 475 (2005)
22   (internal quotes omitted). In the Ninth Circuit, "[t]he district court is given broad discretion in
23   supervising the pretrial phase of litigation . . . ." Miller v. Safeco Title Ins. Co., 758 F.2d 364, 369
24   (9th Cir. 1985).
25           Local Rule 230(j) sets forth the facts or circumstances a moving party must show in order
26   for the Court to reconsider its prior orders:
27               (1) when and to what Judge or Magistrate Judge the prior motion was made;
28               (2) what ruling, decision, or order was made thereon;

     Case No. 2:17-cv-00137-JAM-DB                               EX PARTE APPLICATION; MEMORANDUM
                                                                 OF POINTS & AUTHORITIES; DECLARATION
                                                       -6-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 7 of 12


 1               (3) what new or different facts or circumstances are claimed to exist which did not
 2                   exist or were not shown upon such prior motion, or what other grounds exist for
 3                   the motion; and
 4               (4) why the facts or circumstances were not shown at the time of the prior motion.
 5           Defendants here seek this Court to reconsider the order of Judge Mendez of August 28,
 6   2019, which vacates the hearing on Defendants’ Motion for Summary Judgment for failing to
 7   include a statement that the parties met and conferred prior to filing the MSJ. As Defendants
 8   hope to have demonstrated herein, the failure to include this statement was the result of mistake
 9   and excusable neglect. When filing a motion for reconsideration pursuant to Local Rule 230(j),
10   excusable neglect is determined by the factors set forth in Pioneer Inv. Servs. v. Brunswick
11   Assocs. Ltd. P'ship, 507 U.S. 380 (1993). (See Lucero v. McDonald, 2011 U.S. Dist. LEXIS
12   94619 *11-12). Under Pioneer, a "determination of whether neglect is excusable is an equitable
13   one that depends on at least four factors: (1) the danger of prejudice to the opposing party; (2) the
14   length of the delay and its potential impact on the proceedings; (3) the reason for the delay; and
15   (4) whether the movant acted in good faith." Bateman v. United States Postal Serv., 231 F.3d
16   1220, 1223-24 (9th Cir. 2000) (citing Pioneer, 507 U.S. at 395). Although not an "explicit"
17   factor, prejudice to the movant should be considered when appropriate. Lemoge v. United States,
18   587 F.3d 1188, 1195 (9th Cir. 2009). "(E)xcusable neglect" is liberally construed, particularly
19   where the order or judgment from which relief is sought forecloses determination on the merits
20   of a claim. Rodgers v. Watt, 722 F.2d 456, 458-60 (9th Cir. 1983).
21           As to the first element, any prejudice to the Plaintiff here would be minimal. Plaintiff
22   already opposed the MSJ, so allowing the motion to resume as stated would have little to no
23   impact on the Plaintiff. Reconsidering the motion would also do nothing to adversely impact the
24   case progression as this motion seeks the Court to reconsider its order vacating the hearing,
25   which was already set.
26           As to the third and fourth considerations, counsel for the Defendants has made clear that
27   this application is the result of failing to review the standing order issued by this Court which
28   was not properly labeled in the City’s records and according to the City’s normal practices. It

     Case No. 2:17-cv-00137-JAM-DB                             EX PARTE APPLICATION; MEMORANDUM
                                                               OF POINTS & AUTHORITIES; DECLARATION
                                                      -7-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 8 of 12


 1   was therefore overlooked when reviewing the Court’s filing requirements. Defendants made
 2   efforts to ensure it was in compliance with the Court’s orders, including reviewing Local Rules
 3   and reviewing other orders in the City’s files. Defendants’ efforts to comply with this Court’s
 4   requirements, as well as efforts since to remedy the defect should show Defendants did not act in
 5   bad faith.
 6           Notwithstanding the Defendants overlooking this Court’s standing order, Defendants
 7   submit their meet and confer and discovery efforts in this action meet and exceed the
 8   requirements of this Court’s standing orders. In the standing order, the stated purpose for the
 9   meet and confer is to:
10                (1) determine whether the respondent agrees that the motion has merit in whole or in
11                    part;
12                (2) discuss whether issues can be resolved without the necessity of briefing;
13                (3) narrow the issues for review by the Court; and
14                (4) explore the possibility of settlement before the parties incur the expense of
15                    briefing a motion.
16   (ECF No. 3-2; 2:15 - 19).
17           For many months now, Defendants have periodically met and conferred in an effort to
18   narrow the issues to be adjudicated in this case either by dispositive motion or otherwise.
19   Defendants’ meet and confer efforts include:
20                •   Discussing with Plaintiff’s counsel the specific claims and facts alleged in this
21                    action, as well as the specific defense position and evidence contradicting the
22                    Plaintiff’s claims at depositions and over the telephone (Smyth Decl., paras. 4, 6,
23                    and 11);
24                •   Written email exchanges pertaining to specific facts and claims alleged which
25                    Defendants believed were not supported by the evidence and requesting dismissal
26                    (Smyth Decl, paras. 4, 5, 6, 11, and 12); and
27                •   Propounding written discovery to compel Plaintiff to disclose the specific fact
28                    allegations which he intends to present should this case go to trial – including

     Case No. 2:17-cv-00137-JAM-DB                              EX PARTE APPLICATION; MEMORANDUM
                                                                OF POINTS & AUTHORITIES; DECLARATION
                                                      -8-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 9 of 12


 1                   interrogatories specifically requesting Plaintiff supplement his responses, and
 2                   requests for admissions which relate to specific facts at issue in this case. (Smyth
 3                   Decl., paras. 7 and 8).
 4           Prior to the MSJ, and in an effort to potentially resolve the case, Defendants issued two
 5   Rule 68 offers of judgment on May 17, 2019. On the date of the expiry of these offers,
 6   Defendants attempted reaching out specifically for attempting to resolve this case, including
 7   discussing the facts and evidence and Defendants’ intention to file an MSJ.
 8           Based upon the additional evidence of meet and confer efforts throughout this case, as
 9   well as the fact the Plaintiff is not willing to compromise on any issues presented in the
10   Defendants’ MSJ, Defendants request this court reconsider its order vacating the hearing on
11   Defendants’ MSJ set for September 10, 2019. It is in the interests of justice and judicial
12   economy for Defendants’ MSJ to be considered on the merits to avoid the extreme prejudice that
13   would be suffered by Defendants, and further to prevent a prolonged and inefficient trial of this
14   case on issues that should be disposed of summarily.
15           C. Good Cause Exists to Grant this Application to Extend the Filing Deadline for
16
                Defendants’ MSJ, to Allow Defendants to Re-File as Defendants Originally Filed
                its MSJ Timely, Plaintiff Would Not be Prejudiced and Defendants would Suffer
17              Great Hardship if the Court Were Not to Hear the MSJ on the Merits as a
                Result of Excusable Neglect.
18

19           Pursuant to FRCP Rule 6(b)(1)(B), Defendants alternatively request this Court extend the

20   deadline to re-file this MSJ so as to avoid the great hardship and prejudice that would be suffered

21   if the Court did not consider the MSJ on its merits.

22           The Ninth Circuit has held that, for purposes of Rule 6(b), "excusable neglect" must be

23   determined according to the same Pioneer factors. See Briones v. Riviera Hotel & Casino, 116

24   F.3d 379, 381 (9th Cir. 1996) (citing Comm. for Idaho's High Desert, Inc. v. Yost, 92 F.3d 814,

25   825 n.4 (9th Cir. 1996)). ("[T]his court [has] held that the Supreme Court's analysis of 'excusable'

26   neglect in Pioneer is applicable to Rule 6(b)[.]"). Again, under Pioneer, the court weighs (1) the

27   danger of prejudice to the opposing party; (2) the length of the delay and its potential impact on

28   the proceedings; (3) the reason for the delay; and (4) whether the movant acted in good faith."


     Case No. 2:17-cv-00137-JAM-DB                             EX PARTE APPLICATION; MEMORANDUM
                                                               OF POINTS & AUTHORITIES; DECLARATION
                                                     -9-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 10 of 12


 1    Bateman supra, 231 F.3d at 1223-24. Although not an "explicit" factor, prejudice to the movant
 2    should be considered when appropriate. Lemoge supra, 587 F.3d at 1195.
 3            As to the first element, any prejudice to the Plaintiff here would be minimal. Plaintiff
 4    already opposed the MSJ, so allowing the Defendants to re-file the motion would not have a
 5    disparate impact. In addition, the standing order of the Court states that failure to comply with
 6    its standing orders “will result in the dismissal, without prejudice, of the offending party’s
 7    motion” (emphasis added). Given that the dismissal is intended to be without prejudice, and
 8    Plaintiff already opposed the motion, it then follows that the potential for harm to Plaintiff is
 9    negligible.
10            Furthermore, if this application is granted, Defendants submit the motion will be identical
11    to the motion they previously filed as Plaintiff refused to meet and confer. On August 28, 2019,
12    upon the Court vacating the hearing on Defendants’ MSJ, counsel called and emailed Plaintiff’s
13    counsel to engage the meet and confer required by this court stating their intention to file this
14    application and attempting to cure any procedural deficiencies. On August 29, 2019, the parties
15    were able to discuss the ex parte application and standing orders, and Plaintiff’s counsel refused
16    to meet and confer on the MSJ based upon the deadline having passed. Defendants’ counsel
17    attempted making clear that the court’s standing order states the dismissal of the MSJ is “without
18    prejudice”, so the Court may ultimately allow the MSJ to be back on calendar, however counsel
19    still refused. As such, Defendants now can add the following statement to the MSJ: “This
20    motion is made following Defendants’ attempt to meet and confer pursuant to the Court’s
21    standing order, which was refused by Plaintiff on August 29, 2019.”
22            In regard to the second factor pertaining to delay in the proceedings, Defendants make
23    this motion on an ex parte immediately upon learning of the mistake and upon attempting to
24    meet and confer with counsel. Defendants now merely seek to re-file the same motion, which
25    Plaintiff has already opposed in its entirety, so the timelines may be truncated to accommodate
26    the Court’s schedule. All that remains is the Defendants’ reply brief in support of same. In
27    filing the motion originally, Defendants complied with this Court’s original orders on timing of
28    dispositive motions, filing the MSJ by August 6, 2019, with the hearing to be on September 10,

      Case No. 2:17-cv-00137-JAM-DB                            EX PARTE APPLICATION; MEMORANDUM
                                                               OF POINTS & AUTHORITIES; DECLARATION
                                                     -10-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 11 of 12


 1    2019, at 1:30 p.m. Additionally, the original standing order by this court ordered discovery to be
 2    completed by June 28, 2019, giving Defendants 39 days to complete its MSJ at the close of
 3    discovery. Plaintiffs filed its ex parte application to modify the discovery dates in this case (ECF
 4    No. 20), which was granted on April 24, 2019, and pushed the deadline to complete all discovery
 5    to July 18, 2019. (ECF No. 21). This reduced the number of days for Defendants to file its MSJ
 6    to 19 days upon the close of discovery, but Defendants were still diligent in completing the MSJ
 7    by the deadline imposed by the scheduling order.
 8            As to the proceedings generally, the only remaining matters on calendar are the pretrial
 9    conference on October 25, 2019, and Trial on December 2, 2019. Defendants propose two
10    alternative schedules based upon this Court’s current schedule, and the fact the MSJ and
11    Plaintiff’s opposition was already completed and filed:
12         MSJ Deadlines                           Defendants’ Proposed        Defendants’
13
                                                   Dates (Truncated):          Alternative Proposed
                                                                               Dates:
14         Deadline for Defendants to File MSJ     September 3, 2019           September 3, 2019
15         Deadline for Plaintiff to File          September 6, 2019           September 17, 2019
           Opposition
16
           Deadline for Defendants to File         September 10, 2019          September 24, 2019
17         Reply
           Date of hearing                         September 17, 2019          October 1, 2019
18

19
              As to the good faith aspect to this filing, Defendants did not intend to ignore the order of
20
      this Court. There is no advantage Defendants can be shown to have gained by not complying
21
      with the order, and Defendants have attempted to remedy the problem as soon as it became
22
      known. Regardless, Defendants submit Plaintiff would not have agreed to compromise on any
23
      facts, claims, or arguments to narrow the issues to be determined by Defendants’ MSJ.
24
      Defendants have undertaken efforts to narrow the scope of issues to be determined in good faith,
25
      including targeted discovery requests in which Plaintiff affirmed an unwillingness to
26
      compromise. Indeed, the efforts taken by Defendants leading up to the close of discovery were
27
      undertaken for the very purposes stated in the court’s standing order to narrow the issues to be
28
      decided in the MSJ, and potentially settle the case.

      Case No. 2:17-cv-00137-JAM-DB                             EX PARTE APPLICATION; MEMORANDUM
                                                                OF POINTS & AUTHORITIES; DECLARATION
                                                      -11-
     Case 2:17-cv-00137-JAM-DB Document 33 Filed 08/29/19 Page 12 of 12


 1            The prejudice to be suffered by Defendants if the Court does not grant this application
 2    cannot be overstated. Defendants consist of four parties – three of whom are individuals and one
 3    of which is the City. Plaintiff seeks a considerable sum of damages in this action, and it is the
 4    Defendants’ position a considerable number of claims should be disposed of summarily. This
 5    Court’s willingness to consider the MSJ on the merits would also have a great impact on the
 6    prospects of settlement of the case. Additionally, considering the Defendants’ MSJ on the merits
 7    would reduce the number of issues to be determined at trial if settlement cannot be reached.
 8        III. CONCLUSION
 9            Given that good cause exists for the relief sought by the Defendants, and absent any
10    prejudice to the Plaintiff, this court should grant this application to reconsider its order vacating
11    the hearing on Defendants’ MSJ, and reinstate the hearing set for September 10. Alternatively,
12    this court should grant this application to modify the scheduling order to allow Defendants to re-
13    file the MSJ by September 3, with all associated hearing dates to be modified as proposed herein,
14    or to any other date the Court believes to be in the interests of justice.
15

16    DATED: August 29, 2019                               Respectfully submitted,
17

18                                                          /s/ Timothy R. Smyth
                                                           TIMOTHY R. SMYTH
19                                                         Deputy City Attorney
20
                                                           Attorney for Defendants, CITY OF VALLEJO,
                                                           ROBERT HERNDON, JAMES MELVILLE,
21                                                         and JOSEPH COELHO
22

23

24

25

26

27

28


      Case No. 2:17-cv-00137-JAM-DB                               EX PARTE APPLICATION; MEMORANDUM
                                                                  OF POINTS & AUTHORITIES; DECLARATION
                                                       -12-
